In the

        United States Court of Appeals
                                               For the Seventh Circuit
                                                           ____________________  

No.  15-­‐‑2144  
JANKO  BRANKO  JANKOVIC,  
                                                                                                        Petitioner,  
                                                                                                v.  

LORETTA  E.  LYNCH,  Attorney  General  of  the  United  States,  
                                                      Respondent.  
                                                           ____________________  

                                          Petition  for  Review  of  a  Decision  of  the  
                                              Board  of  Immigration  Appeals  
                                                      No.  A079-­‐‑929-­‐‑194  
                                                           ____________________  

    ARGUED  DECEMBER  9,  2015  —  DECIDED  FEBRUARY  3,  2016  
                  ____________________  

   Before   EASTERBROOK   and   HAMILTON,   Circuit   Judges,   and  
PALLMEYER,  District  Judge.*  
     EASTERBROOK,   Circuit   Judge.   Janko   Jankovic,   a   citizen   of  
Bosnia  and  Herzegovina,  was  admitted  to  the  United  States  
as   a   refugee   in   2003   but   has   been   ordered   removed   on   the  
ground   that   he   obtained   that   status   by   fraud.   He   had   re-­‐‑

                                                                                                     
    *  Of  the  Northern  District  of  Illinois,  sitting  by  designation.  
2                                                                 No.  15-­‐‑2144  

ceived   permanent-­‐‑residence   status   in   2005,   but   the   fraud  
(which   Jankovic   concedes   committing)   authorized   his   re-­‐‑
moval.  See  8  U.S.C.  §1182(a)(6)(C)(i).  He  sought  a  waiver  on  
the  ground  that  his  removal  would  cause  extreme  hardship  
for   his   wife   Dragana,   who   was   admitted   with   him   in   2003  
and  became  a  U.S.  citizen  in  2009.  See  8  U.S.C.  §1182(i).  
     An   Immigration   Judge   rejected   that   request   on   two  
grounds:   that   Dragana   would   not   suffer   extreme   hardship;  
and  that,  even  if  his  wife  would  suffer  hardship,  his  history  
of  lying  to  immigration  officials  (the  fraud  used  to  obtain  en-­‐‑
try  is  just  part  of  a  pattern)  leads  to  the  exercise  of  discretion  
against   relief.   The   IJ   also   discussed   a   third   issue—whether  
Jankovic  had  committed  war  crimes  during  the  Bosnian  con-­‐‑
flict  by  assisting  in  the  persecution  of  ethnic  minorities,  ren-­‐‑
dering   him   inadmissible   under   a   proviso   to   8   U.S.C.  
§1101(a)(42);   see   also   Presidential   Proclamation   No.   8697  
§1(b),   76   Fed.   Reg.   49277   (Aug.   4,   2011)—but   stated   that   he  
did  not  need  to  reach  a  final  conclusion  on  that  subject.  The  
Board  of  Immigration  Appeals  approved  this  decision.  
     Jankovic   cannot   prevail   in   this   court   without   upsetting  
both   of   the   IJ’s   grounds,   for   either   of   them   is   adequate   to  
support   removal.   Yet   his   brief   ignores   the   second   ground,  
and  what’s  more  we  lack  jurisdiction  to  review  the  agency’s  
discretionary  decisions,  which  puts  both  rationales  off  limits.  
8   U.S.C.   §§   1182(i)(2),   1252(a)(2)(B)(i).   See,   e.g.,   Jiménez   Vi-­‐‑
racacha   v.   Mukasey,   518   F.3d   511   (7th   Cir.   2008);   Leguizamo-­‐‑
Medina  v.  Gonzales,  493  F.3d  772  (7th  Cir.  2007).  
    Nonetheless,   Jankovic   maintains   that   we   should   review  
the   issue   that   the   IJ   did   not   decide:   whether   he   committed  
war   crimes.   Admissibility   usually   is   a   legal   issue,   and  
§1252(a)(2)(D)   permits   courts   to   review   the   agency’s   legal  
No.  15-­‐‑2144                                                                3  

conclusions.  For  that  kind  of  review  to  be  permissible,  how-­‐‑
ever,   the   legal   conclusion   must   make   a   difference,   as   other-­‐‑
wise  the  court  would  be  rendering  an  advisory  opinion.  Le-­‐‑
gal  issues  cannot  be  reviewed  when  there  is  only  one  judg-­‐‑
ment,   and   a   discretionary   decision   supports   that   judgment  
no   matter   the   answer   to   the   legal   contentions.   See   Powerex  
Corp.   v.   Reliant   Energy   Services,   Inc.,   551   U.S.   224,   235–36  
(2007).   Given   the   IJ’s   two   rationales,   the   admissibility   ques-­‐‑
tion   does   not   matter   to   the   outcome.   Jankovic’s   contention  
that   something   special   about   immigration   law   requires   a  
court  to  review  all  legal  issues,  even  when  a  non-­‐‑reviewable  
discretionary   judgment   controls   the   outcome,   is   incompati-­‐‑
ble   with   INS   v.   Bagamasbad,   429   U.S.   24   (1976),   which   held  
that   a   court   or   agency   need   not   resolve   a   legal   contention  
that  does  not  affect  the  outcome.  
     Jankovic  presents  a  second  line  of  argument  that  he  says  
is   within   our   authority   under   §1252(a)(2)(D).   He   contends  
that  the  IJ  erred  by  receiving  the  expert  testimony  of  Michael  
MacQueen   even   though   the   agency   had   not   furnished   him,  
before   the   hearing,   with   a   written   narrative   describing  
MacQueen’s   conclusions.   Jankovic   appears   to   contend   that  
MacQueen’s   testimony   affected   all   of   the   IJ’s   rationales,  
which  if  so  would  avoid  any  risk  of  the  court’s  rendering  an  
advisory   opinion,   but   as   far   as   we   can   tell   MacQueen’s   tes-­‐‑
timony  concerned  only  the  agency’s  contention  that  Jankovic  
committed   war   crimes.   MacQueen   testified   as   an   expert   on  
the   Bosnian   War   and,   in   particular,   on   the   activities   of   the  
brigade   in   which   Jankovic   was   a   sergeant.   MacQueen’s   tes-­‐‑
timony  does  not  concern  how  Jankovic’s  removal  would  af-­‐‑
fect  his  wife  or  whether  his  habit  of  lying  affects  his  suitabil-­‐‑
ity  for  favorable  treatment.  This  means  that  any  error  in  re-­‐‑
4                                                                       No.  15-­‐‑2144  

ceiving   MacQueen’s   testimony   did   not   matter   to   the   out-­‐‑
come.  
    Let  us  assume  that  this  is  wrong,  however.  Still  Jankovic  
cannot   prevail,   because   he   does   not   identify   any   statute,  
rule,  or  decision  by  the  BIA  that  requires  a  pre-­‐‑hearing  writ-­‐‑
ten   summary   of   proposed   expert   testimony.   The   Constitu-­‐‑
tion  does  not  compel  pretrial  discovery  even  in  criminal  liti-­‐‑
gation.   Weatherford   v.   Bursey,   429   U.S.   545   (1977).   Federal  
rules  do  require  summaries  of  expert  testimony  in  both  civil  
and   criminal   litigation,   see   Fed.   R.   Civ.   P.   26(a)(2);   Fed.   R.  
Crim.  P.  16(a)(1)(G),  but  those  rules  do  not  apply  to  adminis-­‐‑
trative  hearings.  
     Although   no   rule   with   legal   effect   requires   pre-­‐‑hearing  
disclosures,   the   Immigration   Court   Practice   Manual   §3.3(g)  
urges   litigants   to   include   written   summaries   with   witness  
lists,   in   order   to   reduce   risk   that   the   IJ   will   need   to   grant   a  
continuance   to   allow   additional   preparation.   The   agency’s  
counsel   listed   MacQueen   as   a   potential   witness,   with   this  
description:   “Mr.   Macqueen   is   expected   to   testify   regarding  
the  respondent’s  service  in  the  Republika  Srpska  Special  Po-­‐‑
lice   Brigade.”   Jankovic   thinks   this   inadequate.   More   than   a  
year  before  the  hearing,  Jankovic’s  lawyer  asked  the  IJ  to  ex-­‐‑
clude   MacQueen’s   proposed   testimony   and   for   permission  
to  present  a  rebuttal  expert.  The  IJ  denied  the  former  motion  
but   granted   him   leave   to   present   a   rebuttal   expert.   Shortly  
before   the   hearing,   the   agency’s   lawyer   orally   described  
MacQueen’s   planned   testimony,   and   Jankovic   said   on   the  
record   that   this   proffer   satisfied   his   concerns.   After  
MacQueen   testified,   Jankovic   did   not   put   on   a   rebuttal   wit-­‐‑
ness   or   request   a   continuance   to   allow   additional   time   for  
that   purpose.   That   failure,   coupled   with   his   concession   that  
No.  15-­‐‑2144                                                                5  

the  oral  description  sufficed,  likely  waives  his  current  line  of  
argument,  see  Skorusa  v.  Gonzales,  482  F.3d  939,  942  (7th  Cir.  
2007),   but   even   if   it   doesn’t   we’ve   explained   why   the   argu-­‐‑
ment  does  not  carry  the  day.  
    The  petition  for  review  is  dismissed  for  want  of  jurisdic-­‐‑
tion.